INGRAHAM, J.
In this action, brought to dissolve the corporation known as the “Family Fund Society,” a receiver was duly appointed. Subsequently, the receiver, under an order of the court, paid out to certain creditors of the corporation certain funds in his hands; and this petition asks that an order, a copy of which is annexed to the petition, should be entered, and for such other relief as may be just. The principal object sought to be attained by this motion was to have the various petitioners whose names are annexed to the petition, upward of 250 people, made parties to this proceeding, to vacate various orders approving the accounts of the receiver, to vacate an order entered on October 28, 1893, and directing the transfer of $25,000 to the receiver. The motion was denied, except so far as to require the receiver to file a new bond; and we think the order should be affirmed. All the relief that the appellants are entitled to can be obtained on the final accounting of the receiver; and it seems to be unnecessary to expose this estate to the expense of such a proceeding as is here sought to be instituted. If these appellants have any interest in this fund or in the property in the hands of the receiver, they can apply to the court to compel the receiver to file his final accounts; and upon that accounting the question as to the responsibility of the receiver for the funds which have come into his hands, and as to the disposition to be made of such funds, can be ascertained and determined. This proceeding is entirely unnecessary, and would simply expose what is left in the hands of the receiver to large *1148expenses, which would probably absorb all that there is. The order appealed from is affirmed, with $10 costs and disbursements. All concur.